Citation Nr: 1045328	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a waiver of overpayment of compensation 
benefits in the amount of $1,859.00. 

2.  Entitlement to a waiver of overpayment of compensation 
benefits in the amount of $512.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision of the Debt Management 
Center in St. Paul, Minnesota, and an August 2005 decision from 
the Committee on Waivers and Compromises at the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the October 1998 decision, it was determined that an 
overpayment of compensation benefits in the amount of $1,859.00 
had been created.  In the August 2005 decision, a partial waiver 
in the amount of $445.00 was granted, but the remaining $512.00 
was not waived.  The Veteran seeks a waiver of recovery for both 
overpayments.  

In October 2000, the Board remanded the claim for entitlement to 
a waiver of overpayment of compensation benefits in the amount of 
$1,859.00 for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  

In March 2006, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO).  A copy of the transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims currently 
on appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in order 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In regards to the issue of entitlement to a waiver of overpayment 
of compensation benefits in the amount of $1,859.00, the Board 
remanded this issue in October 2000 in order for the RO to issue 
the Veteran a Statement of the Case (SOC).  Upon review of the 
record, there is no indication that a SOC has been sent to the 
Veteran regarding this issue.  Thus, the Board finds that the AMC 
did not fully comply with the Board's instructions in the October 
2000 remand, thereby constituting a violation of Stegall v. West, 
11 Vet. App. 268 (1998).  

Turning to the issue of entitlement to a waiver of overpayment of 
compensation benefits in the amount of $512.00, the amount 
remaining after a partial waiver of recovery of the original 
overpayment in the amount of $957.00, the Board notes that in the 
Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 2006, the Veteran indicated that he wanted 
a Board hearing at the local RO.  There is no indication in the 
record that a Board hearing has been scheduled or that the 
Veteran has withdrawn his request for a hearing.  Considerations 
of due process mandate that the Board may not proceed with review 
of the claim on appeal without affording the Veteran an 
opportunity to appear at the requested hearing.  Therefore, a 
remand is required for the scheduling of a Travel Board hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 
20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to 
the Veteran and his representative, 
addressing the issue of entitlement to a 
waiver of overpayment of compensation 
benefits in the amount of $1,859.00.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  Then, only if 
the appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  Schedule the Veteran for a Travel Board 
hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. § 
20.700(a), 20.704(a), as per the Veteran's 
request, and as the docket permits for the 
issue of entitlement to a waiver of 
overpayment of compensation benefits in the 
amount of $512.00 remaining after a from 
the original $957.00.  The Veteran and the 
representative should be notified of the 
date and time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


